Order, Supreme Court, New York County (Marcy L. Kahn, J.), entered on or *499about January 22, 2010, which denied defendant’s CPL 440.46 motion for resentencing, unanimously affirmed.
The court properly determined that defendant was ineligible for resentencing because of his prior violent felony conviction, even though it did not serve as the basis for his adjudication as a second felony offender on the instant convictions (see People v Steward, 18 NY3d 493 [2012]). Concur — Tom, J.P., Moskowitz, Richter, Abdus-Salaam and Román, JJ.